Willson, Judge
We are of the opinion that the written statement admitted in evidence against the defendant over his objections thereto is incompetent evidence and should have been rejected. Said statement *114can not be considered a voluntary statement such as is provided for by statute. Code Crim. Proc., art. 262. It was not made by the defendant as a voluntary statement. It was sworn to by him. It was not authenticated as a voluntary statement by the magistrate before whom it purports to have been made. It is clear to our minds that the statement was not admissible in evidence as a voluntary statement under article 750 of the Code of Criminal Procedure.
Was the said statement otherwise admissible? We do not think it was. When he made it the defendant was in custody, charged with the murder to which said statement related. He was not warned that his statement might be used as evidence against him. His confession of his own connection with the murder contained in said statement is not accompanied by a statement of facts or circumstances that were found to be true conducing to establish his guilt. Ho such fact or circumstance appears to have been discovered or found to be true by reason of any statement made by him.
Holding as we do that the admission in evidence of said statement was error, it is unnecessary that other questions jjresented in the record should be determined. The judgment is reversed and the cause is remanded.

Reversed and remanded.

Hurt, J., absent.